Citation Nr: 0527740	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for retina macular scarring 
of the left eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to October 
1961 and from November 1962 to October 1965.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the veteran's 
claim for service connection for retina macular scarring of 
the left eye was denied.  This appeal ensued.

In October 2003, the Board remanded this case in order to 
obtain additional evidence and to address due process 
concerns.  The case is again before the Board for appellate 
review.


FINDING OF FACT

Competent medical evidence does not demonstrate that 
currently-manifested retina macular scarring of the left eye 
either began during the veteran's active service, or is 
otherwise related to an in-service disease or injury.


CONCLUSION OF LAW

Retina macular scarring of the left eye was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for retina macular 
scarring of the left eye, which he alleges is the product of 
histoplasmosis that he contracted while on active duty.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2001 rating decision, by the statement of 
the case issued in June 2002, by the supplemental statement 
of the case issued in September 2002, by the Board remand of 
October 2003, and the supplemental statements of the case 
issued in response thereto in September 2004 and June 2005, 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, a letter was sent to the veteran in April 2004 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim.  The letter 
in particular explained to the veteran that VA was processing 
his claim.  The letter discussed the evidentiary requirements 
pertinent to his claim, and specifically advised him that 
service connection required evidence demonstrating an in-
service disease or injury, a current disability, and a 
relationship between that current disability and the in-
service disease or injury.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for getting relevant records from any federal 
agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.  He was also advised that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.   

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's April 2004 letter informed the veteran that he was 
to give VA enough information about his records so that they 
could be requested from the person or agency that has them, 
and that if the holder of the records declined to give VA the 
records or asks for a fee to provide them, VA will notify the 
veteran of the problem.  He was particularly notified that it 
was his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
department or agency.  He was provided with VA Form 21-4142, 
Authorization to Release Information to the Department of 
Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
advised the veteran that "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know."  This complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
April 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was initially adjudicated by the RO in May 2001, prior 
to the issuance of VCAA notice by the RO.  However, the 
veteran's claim was subsequently adjudicated by the RO 
following the issuance of the VCAA letter, as reflected by 
the supplemental statements of the case issued in September 
2004 and June 2005.  This satisfies the timeliness 
requirements of Pelegrini, and the Board accordingly finds 
that there is no prejudice to the veteran or violation of the 
requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
April 2005, the report of which is associated with his claims 
file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He requested, and was accorded, a personal 
hearing at the RO, the transcript of which is associated with 
his claims file.  He has not indicated that he desired a 
hearing before a member of the Board.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three criteria.  A 
review of the evidence shows that Hickson element (1), a 
current disability, is met.  The medical evidence 
demonstrates that the veteran was treated in 1982 for a left 
eye lesion, and that a scar in the macular area of the left 
eye was identified on VA examination in April 2005.

However, the evidence does not demonstrate that Hickson 
element (2), an in-service disease or injury, is satisfied.  
The veteran's service medical records do not indicate that he 
was accorded treatment for any in-service left eye injury, or 
for any disability that has been deemed productive of left 
eye disability.  The report of the medical examination 
conducted pursuant to his separation from his second period 
of service shows that his eyes were clinically evaluated as 
normal, while on a report of medical history prepared in 
conjunction with that examination shows that he specifically 
denied having, or ever having had, eye trouble.  The medical 
evidence, in fact, first demonstrates the presence of left 
eye impairment in September 1982, approximately 17 years 
following service separation.  Left eye retina macular 
scarring is shown in March 2001.

The veteran, however, specifically alleges that his left eye 
retina macular scarring is the product of in-service 
histoplasmosis; in support of this contention, he points to 
service medical records reflecting treatment for sinus 
problems that he avers were the "basic symptom" of 
histoplasmosis.

The veteran has not demonstrated that he has the requisite 
medical training that would render his contentions probative; 
see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) [lay 
person cannot offer opinion requiring medical expertise].  
More significantly, there is no medical evidence to support 
his position.  The report of the April 2005 VA examination, 
which was in part undertaken specifically to address the 
question of left eye scar etiology, indicates findings by the 
examiner to the effect that, while the veteran's multiple 
cold-like symptoms experienced during service could indicate 
a possible "histo infection" of the lungs, "it is a very 
long time interval between the 'exposure' and the eye 
findings (1982)."  The examiner suggests that the scarring 
is less likely the result of histoplasmosis, "and the reason 
I say that is simply it could have been from some diabetic 
retinopathy"; he indicates that the scarring is the product 
of a corrective laser procedure accorded the veteran in 1998 
for possible treatment of diabetic retinopathy or 
histoplasmosis.  

The 2005 unfavorable opinion is also consistent with an 
opinion that was provided in September 2002.  After the 
veteran had a hearing at the RO, his file was forwarded to 
medical officer for review.  The opinion received was that 
there was no indication of service connection to the current 
disease process. 

The Board also notes that, while a private physician in 
September 1982 rendered an impression of ocular 
histoplasmosis, there is no medical finding that the 
histoplasmosis noted at that time began during the veteran's 
service or was in any manner related thereto.  In addition, 
while the veteran alleges that a treating physician in 1982 
told him that he had the histoplasmosis virus for about 20 
years (that is, since approximately 1962), such findings are 
not shown on any medical record prepared in conjunction with 
the treatment accorded the veteran in 1982, nor is such a 
conclusion shown on any other medical record either 
contemporaneous with treatment for left eye problems or 
otherwise proffered in support of the veteran's claim.

In brief, the veteran's service medical records do not show 
that he incurred a left eye disability during service, or 
that he experienced a disability, to include histoplasmosis, 
during service that has been deemed to be productive of 
retina macular impairment.  His left eye retina macular 
impairment may in fact be the product of histoplasmosis; 
however, it is not shown that he had that disability while he 
was on active duty.  

In sum, the preponderance of the evidence is against the 
veteran's claim of service connection for left eye retina 
macular scarring.  His claim, accordingly, fails.


ORDER

Service connection for retina macular scarring of the left 
eye is denied.



	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


